EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Sayala on May 7, 2021.

The application has been amended as follows: 
In the claims
15. (Currently Amended) A method for gravel packing comprising: transmitting one or more control signals from a surface location to a telemetry module disposed in a wellbore by way of wireless communication; pressuring one or more control lines with a hydraulic fluid in response to the control signals; changing a position of at least one of a plurality of valves with the one or more control signals to create at least one flow path in the wellbore, the at least one flow path comprising a screen, a wash pipe extending into the screen, and a work string pipe disposed uphole to the wash pipe; wherein changing the position of the plurality of valves alters the flow path for allowing fluid communication between a first annulus and a second annulus via an interior of a work string pipe and a port in the work string pipe; providing fluid communication between an interior of the work string pipe and a second annulus by way of the port in the work string pipe; and providing fluid communication between the interior of the work 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a system and method for a remote control flow path system in a wellbore for gravel packing. The system and method has a telemetry module operable to wirelessly receive one or more control signals from a surface location. The system and method has a plurality of valves.  The control signals can change the position of the plurality of valves altering the flow path. The flow path comprises a screen, a wash pipe extending into the screen, work string pipe disposed above the wash pipe, wherein a first annulus is formed between the work string pipe and a casing, a second annulus is formed between the screen and the casing, a third annulus is formed between the wash pipe and the screen, wherein the wash pipe and the work string are at least partially disposed in a tubing supporting the screen. The novel feature for the system claims are a first annulus is formed between the work string pipe and a casing, a second annulus is formed between the screen and the casing.  Additionally, the novel feature of the method claims is changing the position of the plurality of valves alters the flow path once a wireless signal is received from the surface so that fluid communication is established between various area including the first annulus, second annulus, work string pipe and screen. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676